DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10862628. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2, and 4-5 of the application are clearly anticipated by claim 1 of the patent.
Claim 3 of the application are clearly anticipated by claim 2 of the patent.
Claim 6 of the application are clearly anticipated by claim 3 of the patent.
Claims 7-8, and 10-11 of the application are clearly anticipated by claim 4 of the patent.
Claim 9 of the application are clearly anticipated by claim 5 of the patent.
Claim 12 of the application are clearly anticipated by claim 6 of the patent.
Claims 13-14, and 16-17 of the application are clearly anticipated by claim 7 of the patent.
Claim 15 of the application are clearly anticipated by claim 8 of the patent.
Claim 18 of the application are clearly anticipated by claim 9 of the patent.
Claims 19-20, and 22-23 of the application are clearly anticipated by claim 10 of the patent.
Claim 21 of the application are clearly anticipated by claim 11 of the patent.
Claim 24 of the application are clearly anticipated by claim 12 of the patent.
Claim 25 of the application are clearly anticipated by claim 13 of the patent.
Claim 26 of the application are clearly anticipated by claim 14 of the patent.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13-14, 19-20, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 20110310820 A1).
Regarding claim 1, Liao discloses:
A method for operating a network node of a wireless communication network ( Fig, eNB 102), the method comprising:
determining a Hybrid Automatic Repeat request (HARQ) signaling format for a terminal configured for carrier aggregation based on a number of downlink carriers and/or a number of HARQ bits configured for the terminal (Fig 3-4, Abstract, [0030], [0035]-[0037], HARQ format (mapping to a PUCCH format) for carrier aggregation (CA) determined based on CC configuration information which may include the number of CCs that are configured, the number of HARQ bits supported).
Regarding claim 2, Liao discloses all the features with respect to parent claim 1 as outlined above.
further comprising configuring the terminal for and/or with the determined and/or adjusted HARQ signaling format ( Fig 5, [0038], UE 501 sends HARQ feedback information with the corresponding format based on the CC configuration from upper layer received from eNB).
Claims 7-8 are the device claims corresponding to method claims 1-2 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2 respectively, above. In addition, Liao’s base station (Fig 1, eNB 102) inherently comprising processor and memory.
Claims 13-14 are the method claims corresponding to method claims 1-2 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-2 respectively, above. In addition, Liao discloses terminal configured for HARQ format (Fig 1, Fig 5, [0030], [0038]).
Claims 19-20 are the device claims corresponding to method claims 13-14 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 13-14 respectively, above. In addition, Liao’s terminal (Fig 1, UE101) inherently comprising processor and memory.
Claim 25 is the medium claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above. 
Claim 26 is the medium claim corresponding to method claim 13 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 13 respectively, above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6 , 9-10, 12, 15-16, 18 , 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20110310820 A1) in view of Kim (US 20130301550 A1).
Regarding claim 3, Liao discloses all the features with respect to parent claim 1 as outlined above.
Liao does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting error detection coding.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting error detection coding is well known in the art as evidenced by Kim.
Kim discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting error detection coding ( Fig 4, Fig 6-7, [0050], [0054], [0059]-[0062], , [0111], HARQ-ACK coding with dual RM codes, codewords).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Liao, such that the combination would allow to apply RM codes with HARQ coding, in order to choose a suitable modulation and coding scheme as a linear error correcting code used for the transmission.
Regarding claim 4, Liao discloses all the features with respect to parent claim 1 as outlined above.
Liao does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting either or both of a modulation and a number of symbols used for modulation.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting either or both of a modulation and a number of symbols used for modulation is well known in the art as evidenced by Kim.
Kim discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises determining and/or adjusting either or both of a modulation and a number of symbols used for modulation ( Fig 4, Fig 6, Table 1, QPSK modulation with HARQ-ACK format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Liao, such that the combination would allow to apply QPSK modulation,  in order to choose a suitable modulation and coding scheme as a linear error correcting code used for the transmission.
Regarding claim 6, Liao discloses all the features with respect to parent claim 1 as outlined above.
Liao does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises determining whether the number of HARQ bits is above a bit threshold and/or whether the number of DL carriers is above 5.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises determining whether the number of HARQ bits is above a bit threshold and/or whether the number of DL carriers is above 5 is well known in the art as evidenced by Kim.
Kim discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises determining whether the number of HARQ bits is above a bit threshold and/or whether the number of DL carriers is above 5 ( Table 2, claim 18,  [0054], [0071], [0119], multiple carriers are aggregated e.g  5 carriers, the number of component carriers configured is less than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim as mentioned above as a modification to Liao, such that the combination would allow to apply a maximum payload size of a number of ACK/NACK bits, in order to choose a suitable threshold and to use a modulation technique for the transmission.

Claims 9-10, 12 are the device claims corresponding to method claims 3-4, 6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 3-4, 6 respectively, above. In addition, Liao’s base station (Fig 1, eNB 102) inherently comprising processor and memory.
Claims 15-16, 18 are the method claims corresponding to method claims 3-4, 6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 3-4, 6 respectively, above. 
Claims 21-22, 24 are the device claims corresponding to method claims 15-16, 18 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 15-16, 18 respectively, above. In addition, Liao’s terminal (Fig 1, UE101) inherently comprising processor and memory.

Claims 5, 11, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20110310820 A1) in view of Ekpenyong (US 20140126491 A1).
Regarding claim 5, Liao discloses all the features with respect to parent claim 1 as outlined above.
Liao does not explicitly disclose:
wherein the determining and/or adjusting the HARQ signaling format comprises adjusting and/or determining an HARQ acknowledgement offset.
However, the teaching of wherein the determining and/or adjusting the HARQ signaling format comprises adjusting and/or determining an HARQ acknowledgement offset is well known in the art as evidenced by Ekpenyong.
Ekpenyong discloses:
wherein the determining and/or adjusting the HARQ signaling format comprises adjusting and/or determining an HARQ acknowledgement offset ( Abstract, Table 3, Table 5, [0003],  [0035]-[0037], [0040]-[0042], [0057], selecting HARQ resource based on ARO field that maps to HARQ-ACK resource offset,  different PUCCH format such as  format 1a/1b  or format 3 for carrier aggregation, has corresponding ARO value, HARQ-ACK resource offset field has 2-bit or three-bit field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ekpenyong as mentioned above as a modification to Liao, such that the combination would allow to apply HARQ-ACK Resource Offset for certain PUCCH formats, in order to efficient use UL resource, dynamic allocate PUCCH resource, and improve uplink data transmission.
 Claim 11 is the device claim corresponding to method claim 5 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 31 respectively, above. In addition, Liao’s base station (Fig 1, eNB 102) inherently comprising processor and memory.
Claim 17 is the method claim corresponding to method claim 5 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 5 respectively, above.
Claims 23 is the device claim corresponding to method claim 17 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 17 respectively, above. In addition, Liao’s terminal (Fig 1, UE101) inherently comprising processor and memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461